Oole, J.
Plaintiff was arrested and lodged in jail as a runaway slave belonging to defendant; whereupon she presented a petition, averring that she was purchased from Mary Walker, her former mistress, by Branch Walden, who lives in the city of Mobile, with the special condition of emancipating her ; that she is a statu liber by the laws of Louisiana, and is entitled to be emancipated ; that the said Walden will emancipate her, as soon as he will come to New Orleans ; that she is entitled to the protection of the laws of Louisiana to prevent the defendant from removing her from this State, and prays for a writ of sequestration ordering the Sheriff to sequester her, until Walden comes to the city to set her free.
In accordance with her prayer she was sequestered.
A motion was afterwards made to dismiss the suit on several grounds.
The suit was dismissed and plaintiff has appealed.
The evidence establishes that the defendant is a resident of the State of Mississippi ; that he came to New Orleans with plaintiff in his possession, and a short time afterwards he was obliged to leave the city without plaintiff) she having run away.
We are of opinion that she ought not, under such circumstances, be permitted to have her rights judicially investigated in this State, but ought to resort to the courts of Mississippi, where her master resides. Marshall v. Watregant, 13 An.
Besides, she claims to be emancipated by Walden, who is not a party to the suit.
The counsel of plaintiff has asked us to have the case remanded in order to enable plaintiff, with the aid of amended pleadings, to try the case on its merits, and establish the validity of her claim to freedom according to the laws of Alabama.
It would be useless to remand the cause, as under our present laws no slave can be emancipated.
Judgment affirmed, with costs.